DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 21-22, and 26-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Independent claims 1, 26, and 32 require that the body is a “monolithic solid”. There is no support for such a limitation in the originally filed disclosure. For examination purposes, any solid seal body will be considered to be a “monolithic solid” as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 21-22, and 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over Aschner (US 5,870,526) in view of Noguchi (US 8,367,776), Huang (US 2014/0065758), and Tomantschger (US 2010/0304065).
Aschner teaches a metal coated elastic element (46) which is used to seal a rapid thermal processing chamber (10) for semiconductors (See Figures; col. 1, lines 12-19; col. 3, line 50 to col. 5, line 35). The metal coated elastic element of Aschner reads on the instantly claimed body made of a polymeric elastomer with a coating layer comprising metal. The elastic element of Aschner is a solid O-ring, which meets the limitation requiring that the body is a “monolithic solid”.
Aschner does not expressly disclose that the elastic element is formed from fluoroelastomer, perfluoroelastomer, or combinations thereof.
Noguchi teaches compositions which are useful for forming seals for semiconductor processing chambers, the compositions including perfluoroelastomers, fluoroelastomers, and combinations thereof (See Detailed Description).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the elastic element (46) of Aschner with the composition(s) of Noguchi because Noguchi teaches that such compositions were recognized in the prior art as being suitable for such a purpose (See col. 18, line 59 to col. 19, line 29).
Aschner shows a circular cross section for the elastic element (46) in Fig. 9. Aschner does not expressly disclose a semi-circular or semi-elliptical cross section.
Huang teaches a seal member (420) for sealing a processing chamber, wherein the seal member may have a variety of cross-sectional shapes, including a semi-circular cross sectional shape (See Figures; [0058]-[0061]).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a semi-circular cross-sectional shape to the elastic element of Aschner since Huang teaches that a semi-circular shape was recognized in the prior art as being suitable for a sealing member (See Fig. 13; [0061]). Furthermore, Huang teaches that a variety of cross sectional shapes are possible and that the selection of a shape based on a particular application is within ordinary skill in the art (See [0061]). Therefore the selection of a seal shape which is suitable for a particular application would have been a routine matter of design choice for one of ordinary skill in the art which does not patentably distinguish the claimed seal from those known in the art.
Regarding the limitation “the coating layer is a layer disposed on the flat surface of the body”, in the proposed combination, the metal coating surrounds the entire periphery of the elastic element (See Aschner Fig. 9) which includes a flat top surface where the semicircular seal shape of Huang is utilized.
Aschner does not expressly disclose the limitation “wherein the body defines pores on the flat surface and the at least one metal penetrates into the pores.”
Tomantschger teaches metal-clad polymeric substrates (See [0020]), wherein the substrates may be fluoropolymers and perfluoropolymers (See [0138]), and wherein surface treatments such as etching are performed on the substrates to provide anchoring structures such as pores on the surface of the substrates (See [0123]; [0147]-[0165]).
It would have been obvious to one of ordinary skill in the art to perform the surface treatment of Tomantschger to the elastic element of Aschner to provide the elastic element of Aschner with anchoring structures such as pores when coating the elastic element with metal. The rationale to do so would have been the motivation provided by the teaching of Tomantschger that to do so would improve bonding between the metal coating and the elastic element (See [0020]; [0147]-[0165]). When such a surface preparation step is performed prior to coating, the metal would penetrate the pores during coating as claimed.
Regarding the limitation “wherein the coating layer on the top surface of the body is configured to face toward radiation in a semiconductor processing chamber and reflect or absorb the radiation”, such a limitation is the intended use of the product and does not impart a structural configuration on the product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the seal taught by the combination of references above would be identical to the claimed product and therefore be capable of use in the same manner.
Regarding claims 2, 21, and 22, Noguchi teaches compositions comprising fluoroelastomers, perfluoroelastomers, and combinations thereof (See Detailed Description).
Regarding claim 3, Tomantschger teaches that a metal coating may include copper, silver, or the like (See [0035]). 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art that the recitation of metals “or the like” in Tomantschger would include aluminum.
Regarding claim 5, Tomantschger teaches a metal coating having a thickness of 50-500 microns (See [0022]), which lies within the instantly claimed range.
Regarding claim 6, Aschner teaches that sealing elements may be O-rings (See col. 4, line 36).
Regarding claims 26-28, Noguchi teaches the compositions detailed above and also teaches that the elastomeric composition can comprise tetrafluoroethylene, perfluoroalkyl vinyl ether, and a cure site monomer (See col. 6, line 49 to col. 7, line 6).
Regarding claim 29, Tomantschger teaches that a metal coating may include copper, silver, or the like (See [0035]).
Regarding claim 30, Tomantschger teaches a metal coating having a thickness of 50-500 microns (See [0022]), which lies within the instantly claimed range.
Regarding claim 31, Aschner teaches that sealing elements may be O-rings (See col. 4, line 36).
Regarding claims 32-34, Noguchi teaches the compositions detailed above and also teaches that the perfluoroelastomer compositions may include fillers such as polytetrafluoroethylene (See col. 29, lines 1-7).
Regarding claim 35, Tomantschger teaches that a metal coating may include copper, silver, or the like (See [0035]).
Regarding claim 36, Tomantschger teaches a metal coating having a thickness of 50-500 microns (See [0022]), which lies within the instantly claimed range.
Regarding claim 37, Aschner teaches that sealing elements may be O-rings (See col. 4, line 36).

Response to Arguments
Applicant’s arguments, filed 09/23/2022, with respect to the rejection of claims 1-6 and 21-22 under 35 U.S.C. 112(a) due to the recitation of pores being on a flat surface only have been fully considered and are persuasive. The claims have been amended to remove the limitations pertinent to the rejection. This rejection has been withdrawn. Examiner notes that a new rejection under 35 U.S.C. 112(a) has been made regarding the recitation of a “monolithic solid” as detailed above.
Applicant’s arguments, filed 09/23/2022, pertaining to the rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While the rejection challenged in the applicant’s arguments uses the Huang and Noguchi references, there are no arguments in the applicant’s remarks which discuss these references. The applicant only argues against the Matsumura reference, which is not relied on in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746